Citation Nr: 0300244	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-09 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice connected pension benefits, in the currently 
calculated amount of $4,882.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Louisville, Kentucky, regional office (RO) of the 
Department of Veterans Affairs (VA). 


REMAND

A preliminary review of the record in this case indicates 
that the overpayment at issue resulted from the 
retroactive termination of the veteran's nonservice 
connected pension benefits, after it was learned by the RO 
that he had failed to report the receipt of Social 
Security benefits.  

The Board notes that the veteran's contentions as 
presented in his March 2002 notice of disagreement and 
June 2002 substantive appeal may be construed as a 
challenge to the validity of the amount of overpayment 
created.  Specifically, the veteran questioned why over 
$3,000 of the $7,764.59 of unremibursed medical expenses 
he claimed were not considered in the calculation of the 
amount of his debt.  He argues that his debt would be much 
less if these medical expenses were considered.  

In correspondence dated November 2001, the RO notified the 
veteran that his request for a waiver had been denied.  A 
review of the November 2001 waiver decision reveals that 
the validity of the amount of the overpayment was not 
addressed.  The veteran was provided a copy of this 
decision with the November 2001 correspondence.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the validity of a debt is challenged, a 
threshold determination must be made on that question 
prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  A 
debtor may dispute the amount or existence of a debt, 
which is a right that may be exercised separately from a 
request for waiver or at the same time.  See 38 C.F.R. § 
1.911(c) (2002); see also VAOPGCPREC 6-98.  In this case, 
the veteran has disputed the amount of the debt subsequent 
to the November 2001 decision.  Therefore, additional 
development is required prior to appellate review.

At this juncture, the Board notes that an October 2001 
letter from the RO to the veteran notified him that his 
payments were being changed to allow for medical expenses 
paid during 1999 and 2000.  The second page of this letter 
informed the veteran that $3,409.88 of the medical 
expenses he submitted were not considered, as the RO was 
unable to determine if they were paid in 1999 or 2000.  
The veteran was invited to submit a new VA Form 21-8416, 
Medical Expense Report, showing each expense according to 
the month and year.  The veteran did not submit a new 
Medical Expense Report.  

A review of the Medical Expense Report in question, which 
was submitted by the veteran in November 2000, shows that 
in Section 5, Part C, he listed the dates of many of his 
claimed medical expenses as beginning in 1999, and lasting 
until 2000.  These were the expenses that were excluded by 
the RO in the calculation of the amount of the veteran's 
debt.  It is clear from the veteran's March 2002 and June 
2002 statements that he failed to understand the partial 
explanation contained in the October 2001 letter from the 
RO as to why certain medical expenses were excluded from 
the calculation of his debt.  It is equally clear that the 
veteran wishes to have these medical expenses considered.  
The Board finds that the veteran should be provided with a 
more precise explanation of the problem with his November 
2000 Medical Expense Report, instructed on how to properly 
complete this form, and allowed an additional opportunity 
to submit a new Medical Expense Report that clearly 
attributes each expense to a particular year.  

The Board notes that, in general, waiver determinations 
which do not involve fraud, misrepresentation, or bad 
faith by a claimant shall be waived only when it is shown 
that recovery would be against the principles of equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2002); 38 C.F.R. § 1.963 (2002).  The Board also 
notes that waiver decisions are based upon the evidence of 
record, which, in essence, places the burden of proof upon 
claimants.  See 38 C.F.R. § 1.966 (2002).  The Board finds 
the veteran should be notified of his responsibility to 
submit evidence in support of his claim of undue financial 
hardship.

Accordingly, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the 
following development:

1.  The veteran should be notified of 
his responsibility to submit evidence 
in support of his claim and asked 
whether or not he wishes to provide 
additional information regarding his 
claim that undue financial hardship 
would result from the repayment of the 
debt in question.  All information 
received should be added to the claims 
file.

2.  The veteran should be requested to 
submit a new VA Form 21-8416, Medical 
Expenses Report.  He should be 
notified that the reason certain 
medical expenses were not previously 
considered is that he listed these 
expenses as being incurred in two 
different years.  He should also be 
notified that any medical expense that 
is listed as being incurred in more 
than one year will not be considered.  
Finally, the veteran should again be 
notified that he should report each 
expense separately according to both 
month and year, and that in no 
instance should he attribute an 
expense to two different years.  
Examples of the correct way to list 
the expenses in Section 5 of the 
report should be provided to the 
veteran.  (Correct - October 2000, 
$xx, November 2000 - $xx; Incorrect - 
October 1999 to January 2000 - $xx, 
December 1999 to March 2000 - $xx).  


3.  The RO should set forth in the 
record a written paid and due audit of 
the veteran's disability pension 
account for the period of the 
overpayment.  This audit should 
reflect, on a month-by-month basis, 
the amounts actually paid to the 
veteran, as well as the amounts 
properly due.  A copy of the written 
audit should be inserted into the 
claims folder and another provided to 
the veteran and his representative.

4.  The RO should then adjudicate the 
issue of whether the disability 
pension overpayment at issue was 
properly created.  A comprehensive 
explanation of the RO's reasons and 
bases for that decision should be 
prepared and incorporated into the 
claims folder.  The veteran should be 
allowed the requisite period of time 
for a response.

5.  Thereafter, if an overpayment is 
found to have been properly created, 
the veteran should be allowed an 
opportunity to submit additional 
evidence pertinent to his request for 
waiver of recovery of the disability 
pension overpayment, including a 
complete financial status report, 
citing all current income, expenses, 
and assets.

6.  After the action requested above 
has been completed to the extent 
possible, as well as any other action 
deemed necessary, the Committee should 
review the record and reconsider the 
veteran's request for waiver, with 
full consideration given to all 
elements of the principles of equity 
and good conscience set forth by 38 
C.F.R. § 1.965(a) (2002).  A formal, 
written record of the Committee's 
decision, including an analysis of the 
various elements to be considered, 
should be prepared and placed in the 
claims folder.  A supplemental 
statement of the case is not the 
appropriate means for accomplishing 
this task, under proper appellate 
guidelines.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement 
of the case.  The requisite period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. L. KANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




